Case 4:13-cv-03438 Document 125 Filed on 03/19/20 in TXSD Page 1 of 3

UNTTED STATES DISTRICT COURT United States Courts
’ Southern District of Texas
SOUTHERN DISTRICT OF TEXAS FILED |

MAR 19 2020

David J. Bradley, Clerk of Court

HOUSTON DIVISION

Robert Alan Fratta, Petitioner Xx
Vv. X CIVIL ACTION No. 4:13-cv-03438
Lorie Davis, Respondent X

MOTION FOR DIRECT COMMUNICATIONS

Comes now the Petitioner, Robert Alan Fratta, and files this motion pro

se.

I. On 2/23/20 Fratta formally discharged all his Court appointed attorneys
and has had no communication whatsoever from any of those former attorneys
since 2/13/20, nor any commmication from this Court. Fortunately Fratta
received Dockets 13°&'119-121 from an outside source. Being pro se only,
this Court, counsel for the Respondent, and the Fifth Circuit must correspond
directly with Fratta via U.S. Postal Service 1st Class mailings. And if any
hearing is necessary, Fratta requests using this prison's telecam system ~-
as he's used with Courts in the past - so he can bring any needed legal

material with him to that video room.

Submitted by: lpett
Robert Alan Fratta ~

Polunsky Unit, #999189
3872 FM 350 South
Livingston, TX 7/351
Signed: 3/14/20
Mailed/Filed: 3/16/20
ee eee Qe ee ry ee ee me ee eee ee ed a ee 1 meee er
. i

25 Filed of Brot 3 BRC ueS GB gree

 

 

Fratta v. Davis
ONLY ONE COURT REPORTER PER FORM Court Reporter

Date Notice of Appeal Filed in the District Court

3/2/20 Court of Appeals No. Fifth PART I. (To be completed by
party ordering transcript. Do not complete this form unless financial arrangements have been made, see instructions
on page 2.) A. Complete the Following: 0 No hearings 0 Transcript is unnecessary for appeal purposes \K Transcript
is already on file in the Clerk’s Office OR Check all of the following that apply, include date of the proceeding. This

 

is to order a transcript of the ‘following proceedings: O Bail Hearing OVoir Dire
O Opening Statement of Plaintiff O Opening Statement of Defendant
O Closing Argument of Plaintiff QClosing Argument of

Defendant: O Opinion of court O Jury Instructions
O Sentencing Other proceedings not listed above: Hearing Date(s) Proceeding
Judge/Magistrate Failure to specify in adequate detail those proceedings to be transcribed, or failure to make

prompt satisfactory financial arrangements for transcript, are grounds for DISMISSAL OF APPEAL. B. This is to
certify satisfactory financial arrangements have been made. Method of Payment: O Private Funds; 0 Criminal
Justice Act Funds (Enter Authorization-24 via eVoucher); K Other IFP Funds; O Advance Payment Waived by

 

 

 

 

 

 

 

 

Reporter; OU.S. Government Funds
Other Motion to Proceed In Forma Pauperis enclosed too . ,

Signature (ged 3Bfts [20 Unitateaiss Courts
Transcript Ordered os " o SouthePribitstrict of Texaa
Name Robert Alan Fratta, Pro Se Phoiid. ED

Polunsky Unit, #999189
for 3872 FM 350 South ~- Livingston, TX 77351 : WARY 19 2020
Address N/A Pro Se. Pauls 1 pen gtt
Email of SHS Koray Clerk of Court

 

____ PART II. COURT REPORTER ACKNOWLEDGMENT (To be completed by the court reporter and filed with the
Court of Appeals within 10 days after receipt. Read instructions on page 2 before completing.) Date Transcript Order
Received Date Satisfactory Arrangements for Payment were Made Estimated Completion Date Estimated Number of
Pages Payment arrangements have NOT been made or are incomplete. Reason: O Deposit not received
O Unable to contact ordering party CO Awaiting creation of CJA 24 eVoucher O Other (Specify)

 

Date
Signature of Reporter
Tel. : Email of Reporter

 

 

Part Ill. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed
by court reporter on date of filing transcript in the District Court. This completed form is to be-filed with the Court of
Appeals.) This is to certify that the transcript has been completed and filed at the District Court today. Actual
Number of Pages Actual Number of Vojumes__. Date
Signature of Reporter °
TRANSCRIPT ORDER FORM
INSTRUCTIONS INSTRUCTIONS FOR ANYONE FILING A NOTICE OF APPEAL 1. Complete Part 1. Whether or
not transcripts are being ordered. A single order form should be used for the same court reporter with multiple ;
proceedings (if the number of proceedings exceed the form limitations, additional forms may be used). 2. Contact
each court reporter involved in reporting the proceedings to make arrangements for payment. A SEPARATE ORDER
FORM MUST BE COMPLETED FOR EACH COURT REPORTER. 3. Send a copy of the form to the court
reporter (via email or mail, ask court reporter). CJA counsel must also enter an Authorization-24 in the U. S. District
Court’s eVoucher System. Once the Authorization-24 is approved, create the CJA 24 eVoucher for payment. 4. File
a copy of this form with the District Court. 5. File a copy of this form with the U.S. Court of Appeals for the Fifth
Circuit (Attorneys must e-file. Pro se filers must mail form unless authorized to e-file). 6. Send a copy to other

 

 

 

 

Jjpay Tell your friends and family fo visit www jpay.com to write letters and send money!

 

 

 
parties. . 7. Retain, ac for, your files. E RE. TO MA TISEAC RRANGEME FOR
TRANSGIGAT PRODUC RON INCLUDING BNKNOIRL ARHANGEMENTS WFTHIN Stave GE THE FLING OF
THE NOTICE OF APPEAL, MAY RESULT IN THE DISMISSAL OF YOUR APPEAL. This is an electronic version of
the original multipart form. It is your responsibility for ensuring that the correct number of copies are made to meet the
distribution requirements. INSTRUCTIONS TO COURT REPORTER To assure the Court of Appeals that the
ordering party has fulfilled his or her obligations under FRAP 10(b), for ordering and making adequate financial
arrangements with the court reporter, you are requested to complete Part II and file with the Court of Appeals within
ten (10) days after receipt. For information on becoming an e-filer, please contact a deputy clerk at the number below.
It is the appellant's responsibility to contact you and make financial arrangements before filling out the form. However,
if financial arrangements have not been made within ten (10) days after receipt of transcript order, complete Part Il
and file with the Court of Appeals. If financial negotiations with the ordering party are still in progress when the 10
days expires, contact a deputy clerk for additional time to complete this form. _ If financial arrangements are made
after you have notified the Court of Appeals that no financial arrangement were made, immediately notify the Court in
writing of the fact, furnishing the estimated delivery date. THE JUDICIAL COUNCIL'S DISCOUNT DATE BEGINS
TO RUN FROM THE DATE SATISFACTORY FINANCIAL ARRANGEMENTS HAVE BEEN MADE. WRITTEN
REQUEST FOR EXTENSION OF TIME WITH EXPLANATION OF CIRCUMSTANCES AND A REQUEST FOR
WAIVER OF DISCOUNT MUST BE ADDRESSED TO THE CLERK OF THE CIRCUIT COURT. Link to contact
information: Contact Clerk's Office About My Case or call: NORTHERN AND WESTERN TEXAS CASE TEAM:
504-310-7806 SOUTHERN AND EASTERN TEXAS CASE TEAM: 504-310-7807 LOUISIANA, MISSISSIPPI, &
AGENCY CASE TEAM: 504-310-7808

 

_. | STS nt nn amas etal, Fereculie ton ase? ROBT, ipay.cam io. write. latfars and cand mane | one
